Title: To James Madison from William Pinkney, 9 May 1808
From: Pinkney, William
To: Madison, James



Dr Sir
London. May. 9th. 1808.

I had a Conversation with Mr. Canning on Friday last, in Consequence of the Arrival of the Osage.  As it was obviously expected that I should seek an Interview with him, I went to Downing Street on the 5th. with that Object.  He had been indisposed, and was not at the office; but, in Answer to a Note which I sent him in the Evening, he asked to see me next Day at his House in Bruton Street.
The Osage had for some Time been looked for with considerable Anxiety, and the Government had apparently anticipated a Communication (and perhaps a Proposal) of some Importance from me, as soon as my Dispatches should be received. As I had in Fact no Communication to make, it seemed to be proper that I should render the disappointment of as little Moment as possible by the manner of announcing it, without however, putting any Thing to Hazard by an indiscreet Manifestation of unnecesssary Solicitude.
The little which I supposed it requisite to say on this occasion appeared to be very well received; and, if any disagreeable Impression was made on the Mind of Mr. Cannning, it certainly was not visible.  A Feeling of Regret was perhaps perceptible, and a Hope was intimated that the Time was not far distant when I should be enabled to do what at present was out of my Power; but nothing occurred which could be construed into a Symptom of Impatience, Jealousy, or Dissatisfaction.  There was undoubtedly, no real Ground for any Thing of this kind but it was, notwithstanding, quite possible that the Importance which it had become a Habit to attach to the Arrival of the Osage, from Circumstances principally accidental, might have produced a Disposition to think otherwise.
I thought it adviseable to make Use of this opportunity (although the Topic was in many Views more delicate than it had been) to suggest the Propriety of yielding, as the Moment was favorable to such a Course, upon the Subject of the late Orders in Council, of which I had seen nothing to change my original Opinion. There was Reason to apprehend, however, that it might be worse than useless to press the Suggestion, upon my own Authority merely, while I could say nothing of the French Decrees: and accordingly I forbore to do so.
An Idea has evidently gone forth, since the Osage arrived, founded upon Rumours of a doubtful Description, that our Relations with France have grown to be extremely precarious, and that we are consequently about to come to an Understanding of a very friendly kind with Great Britain.  It is not improbable that the Government has, in some Degree at least, adopted this Idea.
I have the Honor to enclose a Copy of a Notification, recently received from Mr. Canning, of the Blockade of Copenhagen & of the other Ports in the Island of Zealand, which I have caused to be Communicated in the usual Manner to our Consuls & Citizens.
In Consequence of a Misapprehension of a subordinate Revenue officer at Falmouth, some of the Stores of the Osage were seized as a Forfeiture soon after she anchored in that Port.  I made this Impropriety the Subject of an immediate Application to the Government, and it will doubtless be promptly redressed.
There being no particular Inducement for detaining the Osage, Lieutenant Lewis, who will be charged with my Letters, will leave Town the Day after Tomorrow; and the Ship will sail as soon after he reaches Falmouth as possible.  I have the Honor to be with sincere Esteem and perfect Consideration, Sir, your Most Obedient humble Servant,

Wm: Pinkney


May 10th. 1808.  Mr. Canning having Sent me an Answer to my Note relative to the Osage, I have now the Honor to enclose Copies of those Papers, together with a Copy of Capt. Duplex’s Letter, referred to in my Note, and of a Letter from the American Consul at Falmouth to me on the same Subject.


Wm: Pinkney

